ORDER

PROST, Circuit Judge.
Brenda C. Armstead submits documents seeking review of a Supreme Court of Texas decision, review of a Supreme Court of Florida decision, and various other relief. We sua sponte consider whether this court should continue to respond to the numerous documents submitted by Brenda C. Armstead.
Armstead previously had an appeal before this court, Armstead v. United States, No. 02-5119, 49 Fed.Appx. 895, 49 Fed.Appx. 895 (Fed.Cir.2002). During the pendency of the appeal, due to the submission of numerous documents requesting various relief that did not pertain to Arm-stead’s appeal, this court directed that documents other than a brief would be placed in the file without response. Subsequently, we affirmed the decision of the Court of Federal Claims on October 15, 2002.
Even though her case is over in this court, Armstead has continued to submit numerous documents requesting various relief regarding cases before other courts. Many of the documents have been labeled as notices of appeal in cases in which this court does not have appellate jurisdiction. See 28 U.S.C. § 1295. Given Armstead’s pro se status, this court has forwarded some of these mistakenly filed documents to a district court, if appropriate. See Fed. RApp. P. 4(d) (“if a notice of appeal in either a civil or criminal case is mistakenly filed in the court of appeals, the clerk of that court must ... send it to the district court.”). Armstead’s latest submissions are apparently attempts to appeal to this court from state supreme court decisions. This court would have no jurisdiction over such an appeal.
The continuous receipt and forwarding of inappropriate filings improperly taxes *789this court’s resources and staff, abuses the judicial process, and adversely affects other litigants who properly have appeals before this court. It is apparent that this abuse will continue unless forestalled. Armstead is hereby informed that if she seeks to file a notice of appeal from a United States District Court, such a document must be filed in the proper district court and not with this court. Fed. R.App. P. 4(a)(1)(A). Thus, any future notices of appeal that are submitted to this court by Armstead will not be considered “mistakenly filed in the court of appeals” per Fed. R.App. P. 4(d) and this court will not send the notices to the district court. All future documents that Armstead submits to this court will be reviewed and, unless they pertain to an appeal properly before this court, the documents will be discarded.
Accordingly,
IT IS ORDERED THAT:
(1) Armstead’s petition for relief is denied.
(2) All future documents submitted by Armstead will be reviewed and, if they do not pertain to an appeal properly before this court, the documents will be discarded.